        Case 16-10803        Doc 88      Filed 03/01/21 Entered 03/01/21 14:49:37                  Desc Notice of
                                          Transfer of Claim Page 1 of 1
2100A                                     United States Bankruptcy Court
10/06
                                                 District of Massachusetts

Francis E. Lyder                                                          Case number: 16−10803
 50 Fendale Ave                                                           Chapter: 13
Dorchester, MA 02124                                                      Judge Frank J. Bailey
xxx−xx−9125
No Known Aliases


Donna F. Lyder
 50 Fendale Ave
Dorchester, MA 02124
xxx−xx−0749
No Known Aliases


                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY




TO THE PARTIES IN INTEREST:

YOU ARE HEREBY NOTIFIED that an assignment of Court Claim No. 11 was filed or deemed filed under 11
U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a
Transfer of Claim Other than for Security in the clerk's office of this court on 3/1/2021.




Transferee
U.S. Bank Trust National Association                          Transferor
Trustee of the Igloo Series IV Trust                          Selene Finance LP
c/o SN Servicing Corp.                                        9990 Richmond Avenue Suite 400 South
323 Fifth Street                                              Houston, Texas 77042
Eureka, CA 95501


                                   − DEADLINE TO OBJECT TO TRANSFER −


The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty−one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the original claimant without further order of the court.




Date:3/1/21                                                            By the Court,

                                                                       Joan M. Regan
                                                                       Deputy Clerk
                                                                       617−748−5342
